Mr. Justice Gordon
delivered the opinion of the court, October 8th 1883.
We think the court below erred in not admitting in evidence, as offered on part of the plaintiff, the exemplification of the records of the District Court of the United States for the northern district of New York. It is true that 'the certificate of the clerk does not state in terms, that the exemplification thus offered contains the whole record of the case therein stated, but this is not essential, for, as said, in the case of Edmiston v. Schwartz, 13 S. & R. 135, the court will not pronounce such evidence secondary, where it does not appear on the face of it that better remains to bo produced. Hence, where the certificate stated that it was “ truly copied from the records of the Court of Common Pleas of Cumberland county,” it was held sufficient on which to admit the exemplification. The case also, of Ferguson v. Harwood, 7 Cranch 408, was cited as authority in point, in which it was held that it was sufficient to admit a paper in evidence that the officer had certified that “it was truly taken from the records of the proceedings of Prince George’s county court.” We may also refer to Voris v. Smith, 13 S. & R. 334, as a case somewhat similar to those already cited. When we compare the certificate now before us with those just referred to, we certainly find it quite as full and specific as were they. By the Act of Congress the proceedings in bankruptcy cases are made matters of record, and according to that Act, “copies of such records, duly certified under the seal of the court, shall in all cases be presumptive evidence of the facts therein stated.” These proceedings, then, being thus clothed with the character of records, and it having been certified to us that the papers offered in evidence had been found among the records of the proper court, we cannot undertake to say that the evidence is but secondary, or that the exemplification is but a partial one. Did it appear from the certificate, or from the exemplification itself, that it contained but part of the proceedings of the case therein stated, the ruling of the court below must be approved, but from those papers no such thing does appear, and we must, therefore, take it-, that in the documents certified by the officer, we have the entire record.
The second assignment needs no special comment. The *14admission of the bankruptcy records renders the notice, offered in evidence, of no special importance in the trial of the case, since they supply what was intended to be proved by it; moreover, it is evident that, without the exemplification, this paper, unaccompanied by evidence of the judicial proceedings which, authorized its issue, could not be admitted in evidence.
But we arc obliged to pronounce that part of the charge which forms the subject of the third assignment of error, erroneous. It is certainly not a correct statement of the law to say that if Sullivan was embarrassed, and this mortgage was given to hinder, delay or defraud his creditors, and Bonesteel knowing his condition and circumstances, so received it, then its payment could not be enforced by the proceedings then pending. A true exposition of the law governing cases of this kind would have involved a doctrine the very contrary of that stated by the learned judge. Sullivan could not set up his own fraud to defeat the mortgage. If it was given to hinder, delay or defraud creditors, as from the defendant’s evidence seems to have been the fact, Bonesteel, whose case rested upon this mortgage, which was, prima facie, executed in good faith and for a valuable consideration, could recover. He, though a participant in the fraud, has this advantage over the defendant, he is not obliged to resort to the fraudulent transaction to make out his case, as Sullivan is compelled to do. The former, though perchance as much of a knave as the latter, stands apparently upon a bona fide transaction, whilst the latter, as the very first step in his defence, is obliged to exhibit bis own fraud, hence he cannot gain the ear of the court, for, on all authority, a court will not aid or abet a party who comes into it with a dishonest case. It follows that the mortgage, in the case in hand, is good as between the parties to it, though void as to those whom it was intended to defraud: Gill v. Henry, 14 Nor. 388.
The judgment is now reversed and a new venire ordered.